                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

STUDIO PEYO S.A.,
                                                       Case No. 21-cv-01076
                        Plaintiff,
                                                       Judge Joan B. Gottschall
       v.
                                                       Magistrate Judge Young B. Kim
THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,

                       Defendants.


         MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION FOR
    ELECTRONIC SERVICE OF PROCESS PURSUANT TO FED. R. CIV. P. 4(f)(3)

       Pursuant to Federal Rule of Civil Procedure 4(f)(3), Plaintiff Studio Peyo S.A. (“Studio

Peyo” or “Plaintiff”) requests this Court’s authorization to serve process by electronically

publishing a link to the Complaint, any future motions, and other relevant documents on a website

and by sending an e-mail to the e-mail addresses identified in Exhibit 2 to the Declaration of Jean-

Philippe Ladisa and any e-mail addresses provided for Defendants by third parties that includes a

link to said website. Plaintiff submits that providing notice via electronic publication and e-mail,

along with any notice that Defendants receive from payment processors, is reasonably calculated

under all circumstances to apprise Defendants of the pendency of the action and afford them the

opportunity to present their objections.

       Electronic service is appropriate and necessary in this case because off-shore e-commerce

store operators offering for sale products using counterfeit trademarks typically: (1) provide false,

misleading and/or incomplete names and physical address information to conceal their locations

and avoid liability for their unlawful conduct; and (2) rely primarily on electronic communications

to communicate with their third-party service providers and customers, demonstrating the
reliability of this method of communication by which Defendants may be apprised of the pendency

of this action. See Declaration of Justin R. Gaudio (the “Gaudio Declaration”) at ¶ 2. Authorizing

service of process solely via e-mail and electronic publication will benefit all parties and the Court

by ensuring that Defendants receive prompt notice of this action, thus allowing this action to move

forward expeditiously. Absent the ability to serve Defendants in this manner, Plaintiff will almost

certainly be left without the ability to pursue a final judgment.

       An investigation of the e-commerce stores operating under the seller aliases identified in

Schedule A to the Complaint shows that few, if any, provide a physical address on the e-commerce

store. Gaudio Declaration at ¶ 3. In most instances, Defendants must provide an e-mail address

and physical address to third-party online marketplace platforms such as eBay, AliExpress,

Alibaba, Amazon, Wish.com, and Dhgate when registering their account. Id. However, unlike an

e-mail address, which is typically verified by the third-party online marketplace platforms, no

verification typically occurs for physical addresses. Id. Since an e-commerce store operator can

input any physical address, such addresses are usually false and/or are not where the e-commerce

store operator is located. Id. As such, even if a physical address is available, it is not a reliable

means for identifying and locating Defendants. Id.

       Since and pursuant to entry of the Temporary Restraining Order [19], third parties have

provided mailing addresses for Defendants. Gaudio Declaration at ¶ 4. Plaintiff investigated each

of the addresses provided by the third-party online marketplace platforms. Id. at ¶ 5. Plaintiff’s

investigation determined that the addresses either could not be located, or there was no identifiable

business located at that address. Id. Specifically, a search for each of the addresses provided was

run through Google and Google Maps. Id.




                                                  2
        In addition, e-commerce store operators must provide a valid e-mail address to customers

for completing payment and/or managing their e-commerce stores. Moreover, it is necessary for

merchants such as Defendants, who operate entirely online, to visit their e-commerce store to

ensure it is functioning and to communicate with customers electronically. As such, it is far more

likely that Defendants can be served electronically than through traditional service of process

methods.

        Federal Rule of Civil Procedure 4(f)(3) allows this Court to authorize service of process by

any means not prohibited by international agreement as the Court directs. Gianni Versace, S.P.A.

v. Yong Peng, et al., No. 18-cv-5385 (N.D. Ill. Feb. 27, 2019) (citing Rio Props., Inc. v. Rio Int’l

Interlink, 284 F.3d 1007, 1014 (9th Cir. 2002)). The Ninth Circuit in Rio Properties held, “without

hesitation,” that e-mail service of an online business defendant “was constitutionally acceptable.”

Id. at 1017. The Court reached this conclusion, in part, because the defendant conducted its

business over the Internet, used e-mail regularly in its business, and encouraged parties to contact

it via e-mail. Id.

        Plaintiff has good cause to suspect the Defendants are all residents of China and/or Hong

Kong. The People’s Republic of China is a signatory to the Hague Convention on the Service

Abroad of Judicial and Extra-Judicial Documents in Civil and Commercial Matters (the “Hague

Convention”). Gaudio Declaration at ¶ 6.

        According to Article 1 of the Hague Convention, the “convention shall not apply where

the address of the person to be served with the document is not known.” Id. As such, United

States District Courts, including Courts in this District, routinely permit alternative service of

process notwithstanding the Hague Convention. See e.g., Gianni Versace, S.P.A. v. Yong Peng, et

al., No. 18-cv-5385 (N.D. Ill. Feb. 27, 2019) (“Nor must Versace attempt service by contacting



                                                 3
the Chinese Ministry of Justice, as suggested by [defendant]. The plain language of Rule 4 requires

only that service be made as directed by the court and not prohibited by international agreement.”);

In re Potash Antitrust Litig., 667 F. Supp. 2d 907, 930 (N.D. Ill. 2009) (“plaintiffs are not required

to first attempt service through the Hague Convention.”); see also Strabala v. Zhang, 318 F.R.D.

81, 114 (N.D. Ill. 2016) (authorizing alternative service pursuant to Fed. R. Civ. P. 4(f)(3)); Sulzer

Mixpac AG v. Medenstar Indus. Co., 312 F.R.D. 329, 331-32 (S.D.N.Y. 2015) (same); In re LDK

Solar Securities Litigation, 2008 U.S. Dist. LEXIS 90702, at *11 (N.D. Cal. June 12, 2008) (same);

Williams-Sonoma Inc. v. Friendfinder Inc., 2007 U.S. Dist. LEXIS 31299, at *5-7 (N.D. Cal. Apr.

17, 2007) (same); Levi Strauss & Co., v. Zhejiang Weidu Garment Co., Ltd. et al., No. 16-cv-7824

(N.D. Ill. Nov. 17, 2016) (same). The Hague Convention also does not preclude service by e-mail.

Gaudio Declaration at ¶ 6. See e.g., Lexmark Int'l, Inc. v. Ink Techs. Printer Supplies, LLC, 295

F.R.D. 259, 261 (S.D. Ohio 2013) (“[v]arious courts have agreed that service by email is not

prohibited by the Hague Convention”); Facebook, Inc. v. Banana Ads, LLC, 2012 U.S. Dist.

LEXIS 42160, at *6–7 (N.D. Cal. Mar. 27, 2012) (citing cases where court held that service by e-

mail did not violate the Hague Convention as to foreign defendants, including in China).

       Furthermore, Rule 4 does not require that a party attempt service of process by other

methods enumerated in Rule 4(f) before petitioning the court for alternative relief under Rule

4(f)(3). Rio Props., 284 F.3d at 1014-15. As the Rio Properties Court explained, Rule 4(f) does

not create a hierarchy of preferred methods of service of process. Id. at 1014. To the contrary, the

plain language of the Rule requires only that service be directed by the court and not be prohibited

by international agreement. There are no other limitations or requirements. Id. Alternative service

under Rule 4(f)(3) is neither a “last resort” nor “extraordinary relief,” but is rather one means

among several by which an international defendant may be served. Id. Likewise, Courts have



                                                  4
confirmed that the Hague Convention does not displace Rule 4(f)(3). See Gianni Versace, S.P.A.

v. Yong Peng, et al., No. 18-cv-5385 (N.D. Ill. Feb. 27, 2019) (citing Nagravision SA v. Gotech

Int’l Tech. Ltd., 2018 U.S. App. LEXIS 2976 (5th Cir. 2018)) (“Overlooking Rule 4(f)(3) entirely,

Gotech argues that the service did not comply with the Hague Convention and Rule 4(f)(1). This

argument misses the mark because service was not effected pursuant to the Hague Convention,

and that agreement does not displace Rule 4(f)(3).”). Finally, Court-directed electronic service

pursuant to Rule 4(f)(3) is particularly appropriate in this case where "there is a need for speed that

cannot be met by following the Hague Convention methods…” because of the injunctive relief

sought by Plaintiff. Strabala v. Zhang, 318 F.R.D. 81, 114 (N.D. Ill. 2016) (citing 4B FED. PRAC.

& PROC. CIV. § 1134 (4th ed.)). As such, this Court may allow Plaintiff to serve the Defendants

via electronic publication and e-mail.

       For the reasons set forth herein, Plaintiff respectfully requests this Court’s permission to

serve Defendants via e-mail and electronic publication. In accordance with this request, the

proposed Preliminary Injunction includes authorization to serve Defendants electronically and

provides for issuance of a single original summons1 in the name of “The Partnerships and all other

Defendants identified in the Complaint” that shall apply to all Defendants in accordance with

Federal Rule of Civil Procedure 4(b).




1
  The Advisory Committee Notes to the 1993 Amendment to Rule 4(b) states, “If there are multiple
defendants, the plaintiff may secure issuance of a summons for each defendant, or may serve copies of a
single original bearing the names of multiple defendants if the addressee of the summons is effectively
identified.” Fed. R. Civ. P. 4(b) advisory committee notes (1993) (emphasis added).

                                                  5
Dated this 26th day of March 2021.   Respectfully submitted,

                                     /s/ Justin R. Gaudio
                                     Amy C. Ziegler
                                     Justin R. Gaudio
                                     RiKaleigh C. Johnson
                                     Isaku M. Begert
                                     Greer, Burns & Crain, Ltd.
                                     300 South Wacker Drive, Suite 2500
                                     Chicago, Illinois 60606
                                     312.360.0080 / 312.360.9315 (facsimile)
                                     aziegler@gbc.law
                                     jgaudio@gbc.law
                                     rjohnson@gbc.law
                                     ibegert@gbc.law
                                     Counsel for Plaintiff Studio Peyo S.A.




                                        6
                                  CERTIFICATE OF SERVICE
       I hereby certify that on the 26th day of March 2021, I will electronically file the foregoing

with the Clerk of the Court using the CM/ECF system, I will electronically publish the documents

on a website, and I will send an e-mail to the e-mail addresses identified in Exhibit 2 to the

Declaration of Jean-Philippe Ladisa and any e-mail addresses provided for Defendants by third

parties that includes a link to said website.


                                                /s/ Justin R. Gaudio
                                                Amy C. Ziegler
                                                Justin R. Gaudio
                                                RiKaleigh C. Johnson
                                                Isaku M. Begert
                                                Greer, Burns & Crain, Ltd.
                                                300 South Wacker Drive, Suite 2500
                                                Chicago, Illinois 60606
                                                312.360.0080 / 312.360.9315 (facsimile)
                                                aziegler@gbc.law
                                                jgaudio@gbc.law
                                                rjohnson@gbc.law
                                                ibegert@gbc.law
                                                Counsel for Plaintiff Studio Peyo S.A.




                                                   7
